  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

        MIDDLE DISTRICT OF ALABAMA, EASTERN DIVISION


UNITED STATES OF AMERICA            )
                                    )          CRIMINAL ACTION NO.
        v.                          )            3:15cr312-MHT
                                    )                 (WO)
MICHAEL T. CLEMENTS                 )

                                  ORDER

       Upon    consideration      of     the     probation     officer’s

petition for early termination of probation (doc. no.

89),     as    amended   (doc.     no.    90),     and   the   included

memorandum describing defendant Michael T. Clements’s

compliance with all terms of probation for over three

years    and    his   stable     residence     and   employment,      and

based on the government’s support for the request, it

is ORDERED that:

       (1) The petition, as amended, is granted.

       (2) Defendant     Michael         T.    Clements’s      term   of

probation is terminated effective immediately, and he

is discharged.

       DONE, this the 12th day of November, 2019.

                                     /s/ Myron H. Thompson
                                  UNITED STATES DISTRICT JUDGE
